oO Oo ON OO oa FP WO NY =

Oo hw PYM DO NY |S B@& |= B= |=@ ws o@ So er
So & FR ONS S&S SF Cariaak: ion Ss

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,

Plaintiff, Case No. 2:13-cr-00437-LDG (VCF)
V. ORDER
ANTHONY CARTER,

Defendant.

 

 

Defendant Anthony Carter moves to vacate, set aside, or correct criminal sentence
pursuant to 28 U.S.C. §2255 (ECF ## 70,76)’, which the government opposes (ECF #80).
The Court will deny the motion.

Carter pled guilty to carjacking in violation of 18 U.S.C. §2119 and to using a firearm
during and in relation to a crime of violence in violation of 18 U.S.C. §924(c). He argues
that carjacking neither (a) qualifies as a crime of violence (a) under §924(c)’s physical force

clause because carjacking can be committed by “intimidation,” nor (b) qualifies pursuant to

 

' The government has moved for leave to advise this Court of the Ninth

Circuit's decision in United States v. Blackstone, 903 F.3d 1020, 1028 (9" Cir. 2018),
indicating that the present motion is not timely. Carter has moved to stay consideration of
his motion (ECF #88) pending the Supreme Court’s decision whether to grant certiorari in
Blackstone.

 
0 Oo oO NO a FF WO DY =

PO NO NO FF S| =| =| =| Boe Ss =| |S =

 

Section 924(c)’s residual clause, as that clause should be found to be unconstitutional
pursuant to the Supreme Court’s reasoning in Johnson v. United States, 135 S.Ct. 2551
(2015).

Two bars exist that preclude Carter from obtaining relief on his motion. In Johnson,
the Supreme Court held that the residual clause of the Armed Career Criminal Act, 18
U.S.C. § 924(e)(1), (2)(B)(ii), was unconstitutionally vague. Carter filed the instant motion
arguing that Johnson is equally applicable to §924(c) cases and that his instant motion is
timely as it was filed within one year of Johnson. The Ninth Circuit, however, has held to
the contrary, finding that “[t]he Supreme Court has not recognized that § 924(c)’s residual
clause is void for vagueness in violation of the Fifth Amendment.” United States v.
Blackstone, 903 F.3d 1020, 1028 (9" Cir. 2018). As indicated by the Ninth Circuit, “[t]he
Supreme Court may hold in the future that Johnson extends to sentences imposed . . .
pursuant to 18 U.S.C. § 924(c), but until then [defendant’s] motion is untimely.” /d.

Carter moves to stay consideration of his §2255 motion until the Ninth Circuit issues
“the mandate in Blackstone or until the United States Supreme Court resolves certiorari of
Blackstone, whichever is later.” As the Ninth Circuit has issued its decision in Blackstone,
however, this Court is bound to follow that decision. Yong v. I.N.S., 208 F.3d 1116, 1119
n.2 (9" Cir. 2000).

Further, even if the Supreme Court issues certriorari and reverses Blackstone,
permitting Carter's motion to be considered on its merits, his motion nevertheless fails as
the Ninth Circuit has rejected the specific argument raised by Carter: that carjacking is not
a crime of violence under the §924(c)’s physical force clause because it can be committed
by intimidation.

To be guilty of carjacking “by intimidation,” the defendant must take a motor

vehicle through conduct that would put an ordinary, reasonable person in fear

of bodily harm, which necessarily entails the threatened use of violent

physical force. It is particularly clear that “intimidation” in the federal
carjacking statute requires a contemporaneous threat to use force that

2

 
0 Oo ON Oo RF WO DY =

NO RNO° NO nN No RO — —_— = — — — = = — —
>So PR ONd SB FS CaeNroaRON Ss

 

satisfies Johnson [v. United States, 559 U.S. 133, 140, 130 S.Ct. 1265, 176

L.Ed.2d 1 (2010)] because the statute requires that the defendant act with

“the intent to cause death or serious bodily harm.” 18 U.S.C. § 2119.”

United States v. Gutierrez, 876 F.3d 1254, 1257 (9th Cir. 2017).

Certificate of Appealability

To appeal this order, Carter must receive a certificate of appealability from a circuit
or district judge. 28 U.S.C. §2253(c)(1)(B); Fed. R. App. P. 22(b)(1); 9" Cir. R. 22-1(a). To
obtain that certificate, Carter “must make a substantial showing of the denial of a
constitutional right, a demonstration that . . . includes showing that reasonable jurists could
debate whether (or, for that matter, agree that) the petition should have been resolved in a
different manner or that the issues presented were adequate to deserve encouragement to
proceed further.” Slack v. McDaniel, 529 U.S. 473, 483-84 (2000) (quotation omitted).
Though the Supreme Court has not yet decided whether to issue certiorari in Blackstone,
reasonable jurists cannot debate that the Ninth Circuit has squarely rejected Carter's
argument that carjacking is a not a crime of violence under §924(c)'s physical force clause.
Accordingly, the Court will decline to issue a certificate of appealability.

Therefore, for good cause shown,

THE COURT ORDERS that the United States’ Motion for Leave to Advise Court of
New Authority (ECF #87) is GRANTED;

THE COURT FURTHER ORDERS that Defendant’s Motion to Stay (ECF #88) is
DENIED;

THE COURT FURTHER ORDERS that Defendant’s Abridged Motion and Motion to
Vacate, Set Aside, or Correct Sentence under 28 U.S.C. §2255 (ECF ## 70, 76)are
DENIED;

THE COURT FURTHER ORDERS that Defendant’s pro se Motion to Stay Interest
and Defer Payments (ECF #95), and Letter requesting Credit for Time Served and to Sever
Defendant’s Joint and Several liability for restitution (ECF #96) are DENIED;

3

 
—_

NO RO RO = meme me Oe a ei ae eek

oO ON OO oO BR WN

 

THE COURT FURTHER ORDERS that Defendant’s unsigned Motion for

Appointment of Counsel (ECF No. 68) is DENIED as moot, as counsel was appointed

through a general order of the District Court.

DATED this Z| day of June, 2019. & ( uf

Lloyd D. George /
United States District Judge

 
